DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 - 3, 5, 8 - 10, 12, 15 - 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois et al. (U.S. Publication 2016/0179849) (Dubois hereinafter) in view of Carcido et al. (U.S. Publication 2004/0205773) (Carcido .
8.    	As per claim 1, Dubois teaches a method to collect digital provenance from heterogeneous sources, the method comprising:
          detecting events generated by a plurality of heterogeneous sources [“Data aggregation system 110 may include one or more devices, such as computer devices and/or server devices, which perform data aggregation on data items generated by data sources 130, data utilization system 150, and/or user device 160 and provided to data aggregation system 110 via network 120.” ¶ 0023];
          filtering the events to extract relevant events [“Event filter 424 may filter provenance records based on one or more criteria. For example, an entity may configure that only particular types of provenance events be recorded for particular types of data. As an example, event filter 424 may be configured to only record when a data item is modified and not when a data item is accessed. As another example, event filter 424 may be configured to record provenance events generated by a particular requesting party, generated during a particular time period, generated by a particular trigger event, etc,” ¶ 0060];
          transforming the relevant events into a standard format [“data aggregation system 110 may ingest data items in various data formats and may convert the data items into a common data format. Data aggregation system 110 may make the ingested data items available to metadata system 140 for metadata processing, and/or may make the ingested data items available to data utilization system 150 and/or user device 160 to utilize the data items,” ¶ 0023]; 
metadata system 140 may include a provenance engine that maintains provenance data for data items ingested from data source devices 130 and aggregated by data aggregation system 110,” ¶ 0026].
          Dubois does not explicitly disclose but Carcido discloses saving the relevant events in a queue [“initial event handler 54 controls posted event queue 56 and accesses event processor pointer table 58. Initial event handler 54 receives events from event producers 46a-46n and posts events to posted event queue 56.” ¶ 0045];
          consuming each relevant event in the queue [“Initial event handler 54 also retrieves events from posted event queue 56, uses event information to access event processor pointer table 58 and calls event consumers 48a-48n,” ¶ 0045], wherein consuming comprises:
          determining an action to be performed for the relevant event in the queue; and executing the action [“the event processor attempts to process the new event and passes the first response 80 back to initial event handler 54, which determines, at 212, if the first response 80 indicates success or moved, as opposed to retry. If processing was successful or the new event was moved, initial event handler 54 passes control back to operating system 42 or proceeds to process the next event, as indicated at 214. On the other hand, if the first response 80 indicates retry, initial event handler 54 posts the event, at 206, by placing the new event data structure 68 into posted event queue 56 at the producer index 64. From 206, initial event handler 54 processes the next event or passes control to operating system 42, as indicated at 214,” ¶ 0076].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dubois and Carcido available before the effective filing date of the claimed invention, to modify the capability of data aggregation as disclosed by Dubois to include the capability of event management using queues as taught by Carcido, thereby providing a mechanism to enhance system efficiency by facilitating the handling of events using a commonly-implemented mechanism used in the art.
          Dubois and Carcido do not explicitly disclose but Gould discloses wherein executing the action comprises querying a kernel data structure for some specific content to add to the digital provenance [“the current execution context for CPU 0 may be stored and retrieved using the kernel data structure of 2470 by accessing the information in execution context 2472. Element 2472 represents a portion of the CPU-specific data for CPU 0 containing the current execution context for code executing on CPU 0,” col. 48, line 63 – col. 49, line 3; “The execution context 2294 may characterize aspects regarding the execution state of the code entity 2292 at a point in time. As the code of 2292 continues to execute, the execution context 2294 may also accordingly change,” col. 44, lines 25 – 28; execution context mapped to digital provenance as it depicts execution state at various points in time]. 
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dubois, Carcido and Gould available before the effective filing date of the claimed invention, to modify the capability of data aggregation as disclosed by Dubois and Carcido to include the capability of determining execution context via kernel data 
          Dubois, Carcido and Gould do not explicitly disclose but Kelso discloses providing an association key for the digital provenance collected for each event [“ownership of data is shown by having a process identifier that matches the process identifier stored in association with the encrypted data and having instructions that have a trusted chain of provenance from the owning (guest) process. For example, the trusted chain of provenance (or history of ownership by a process) may be provided by embodiments herein that do not allow for tampering with the instructions stream associated with the given process identifier and its encryption keys within the processor,” ¶ 0017]; and
          aggregating the digital provenance by association key to generate a lineage for a data object [“ownership of data is shown by having a process identifier that matches the process identifier stored in association with the encrypted data and having instructions that have a trusted chain of provenance from the owning (guest) process. For example, the trusted chain of provenance (or history of ownership by a process) may be provided by embodiments herein that do not allow for tampering with the instructions stream associated with the given process identifier and its encryption keys within the processor,” ¶ 0017; “the encryption and decryption module 26 may also assign an encryption key to each of the plurality of operating systems and other processes being handled in the instruction path 22. The data registers 24 or other data structures may store the encrypted data along with a process identifier or tag assigned to the process that owns the data. Still further, each process identifier may be assigned to a process by the trusted key store, which may be a trusted platform module,” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dubois, Carcido, Gould and Kelso available before the effective filing date of the claimed invention, to modify the capability of data aggregation as disclosed by Dubois, Carcido and Gould to include the capability of data identifiers facilitating provenance as taught by Kelso, thereby providing a mechanism to enhance system efficiency by facilitating the handling of events using a commonly-implemented mechanism used in the art.
9.    	As per claim 2, Dubois, Carcido, Gould and Kelso teach the method of claim 1.  Kelso further teaches wherein the data object comprises at least one of a job, file, and process [“the encryption and decryption module 26 may also assign an encryption key to each of the plurality of operating systems and other processes being handled in the instruction path 22. The data registers 24 or other data structures may store the encrypted data along with a process identifier or tag assigned to the process that owns the data. Still further, each process identifier may be assigned to a process by the trusted key store, which may be a trusted platform module,” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dubois, Carcido, Gould and Kelso available before the effective filing date of the claimed invention, to modify the capability of data aggregation as disclosed by Dubois, Carcido and Gould to include the capability of data identifiers facilitating provenance as 
10.    	As per claim 3, Dubois, Carcido, Gould and Kelso teach the method of claim 1.  Kelso further teaches wherein the heterogeneous sources comprise at least one of applications, operating systems, and schedulers [“the encryption and decryption module 26 may also assign an encryption key to each of the plurality of operating systems and other processes being handled in the instruction path 22. The data registers 24 or other data structures may store the encrypted data along with a process identifier or tag assigned to the process that owns the data. Still further, each process identifier may be assigned to a process by the trusted key store, which may be a trusted platform module,” ¶ 0052].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dubois, Carcido, Gould and Kelso available before the effective filing date of the claimed invention, to modify the capability of data aggregation as disclosed by Dubois, Carcido and Gould to include the capability of data identifiers facilitating provenance as taught by Kelso, thereby providing a mechanism to enhance system efficiency by facilitating the handling of events using a commonly-implemented mechanism used in the art.
11.    	As per claim 5, Dubois, Carcido, Gould and Kelso teach the method of claim 1.  Dubois further teaches wherein executing the action comprises saving the digital provenance in a database [“FIG. 4C is a diagram illustrating exemplary information that may be stored in provenance DB 426. As shown in FIG. 4C, provenance DB 426 may store one or more provenance records 450. Provenance record 450 may store information relating to provenance information for a particular data item. Provenance record 450 may include a data item ID field 452 and one or more provenance event records 460.” ¶ 0064].
12.        As per claim 8, it is a computer readable medium claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.        As per claim 9, it is a computer readable medium claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
14.        As per claim 10, it is a computer readable medium claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
15.        As per claim 12, it is a computer readable medium claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
16.        As per claim 15, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
17.        As per claim 16, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

19.        As per claim 19, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
20.	Claims 4, 7, 11, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois, Carcido, Gould and Kelso in further view of Adams et al. (U.S. 2014/0280618) (Adams hereinafter).
21.    	As per claim 4, Dubois, Carcido, Gould and Kelso teach the method of claim 1.  Dubois, Carcido, Gould and Kelso do not explicitly disclose but Adams discloses wherein executing the action comprises collecting additional digital provenance from sources that do not natively generate events [“in one embodiment the status of the event may include a current state of the notification associated with the event in the delivery process. The stored status of the event may also include a stored alert associated with the event. The event log is polled for such alerts for notification generation (114). Specifically, the polling includes searching the event log for any alerts associated with an event, and determining if any alerts are present in the log (116). A negative response is followed by waiting a designated time interval (118) followed by a return to step (116) for a subsequent polling,” ¶ 0025].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Dubois, Carcido, Gould, Kelso and Adams available before the effective filing date of 
22.    	As per claim 7, Dubois, Carcido, Gonzales and Kelso teach the method of claim 1.  Dubois, Carcido, Gould and Kelso do not explicitly disclose but Adams discloses wherein detecting events generated by the plurality of heterogeneous sources comprises periodically polling logs of the plurality of heterogeneous sources in order to detect the events [“in one embodiment the status of the event may include a current state of the notification associated with the event in the delivery process. The stored status of the event may also include a stored alert associated with the event. The event log is polled for such alerts for notification generation (114). Specifically, the polling includes searching the event log for any alerts associated with an event, and determining if any alerts are present in the log (116). A negative response is followed by waiting a designated time interval (118) followed by a return to step (116) for a subsequent polling,” ¶ 0025].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Dubois, Carcido, Gould, Kelso and Adams available before the effective filing date of the claimed invention, to modify the capability of data aggregation as disclosed by Dubois, Carcido, Gould and Kelso to include the capability of dynamic alert recognition as taught by Adams, thereby providing a mechanism to enhance system efficiency by facilitating the recognition of events via a common polling mechanism.

24.        As per claim 14, it is a computer readable medium claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
25.        As per claim 18, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
26.        As per claim 20, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.
27.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois, Carcido, Gould and Kelso in further view of Kim et al. (U.S. Publication 2019/0149344) (Kim hereinafter).
28.    	As per claim 6, Dubois, Carcido, Gonzales and Kelso teach the method of claim 1.  Dubois, Carcido, Gould and Kelso do not explicitly disclose but Kim discloses using the aggregated digital provenance, generating billing that details a cost of running a process across the plurality of heterogenous sources [“An intelligent search system for service cost in accordance with the present disclosure includes, as the search system for searching for and managing cost generated by providing service resources based on a cloud service, a data management unit for setting a search key for cost search by collecting raw cost data including information on a usage amount of the time unit for cloud service resources, a usage log, and cost thereby from the cloud service and generating cost data by classifying cost for each of billing history,” ¶ 0016; cloud service mapped to heterogeneous sources and usage log mapped to digital provenance].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dubois, Carcido, Gould, Kelso and Kim available before the effective filing date of the claimed invention, to modify the capability of data aggregation as disclosed by Dubois, Carcido, Gould and Kelso to include the capability of determining service costs as taught by Kim, thereby providing a mechanism to enhance system accuracy by determining service cost via usage history.
29.        As per claim 13, it is a computer readable medium claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
Response to Arguments
30.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193